Case 1:14-cv-06320-MKB-RER Document 145 Filed 03/04/20 Page 1 of 2 PageID #: 1559




   LINITED STATES DISTRiCT COURT
   EASTERN DISTRICT OF NEW YORK
                                                                         x

   WINSTON MCLENNON, et al.,

                                                           Plaintiffs,
                                                                              STIPULATION OF
                           -against*                                          DISCONTINUANCE

                                                                              l4-cY-632a (MKB) (RER)
   THE   ctrY oF NEw YoRK,      et   at.,
                                                         Defendants.

                                                                         \t


                   WHEREAS, the parties have reached a settlement agreement and now

     desire to resolve the remaining iszues raised in this litigation, without funher proceedings

     and without admitting any fault or     liability;

                   NOW, THEREFORE,IT IS HEREBY STIPULATED AND AGREED,

     by and between the undersigned, that:

                 1.     The above-referenced action is hereby dismissed with prejudice..




                IREMAINDER OF PAGE INTENTIONALLY LEFT BLANKJ
Case 1:14-cv-06320-MKB-RER Document 145 Filed 03/04/20 Page 2 of 2 PageID #: 1560




                  2.     Notwithstanding the dismissal of this action in accordance with this

   agreement, the. District Court sha11 continue to retain jurisdiction over this action for

   the purpose of enforcing the terms of the settlement agreement reached between the parties

   and set forth in the Stipulation of Settlement executed by the parties in this matter

   Dated: New York, New York
          yVl � 3 , 2020

   Luna Droubi, Esq. &                                      JAMES E. JOHNSON
   Karen DippoJd, Esq.                                      Corporation Counsel of the
   BELDOCK, LEVINE & HOFFMAN, LLP                              CityofNew York
   99 Park Avenue, 26th Floor                               Attorney for defendants City ofNew York,
   New York, NY 10016                                         James P. O'Neill, William J. Bratton,
          E-mail:                                              Thomas Chan, James Tuller, Steven
   ldroubi<@blhny.com                                          D 'Ulisse, Paul Ciorra, Sylvester Ge,
   kdippold@blhnv.com                                          Timothy Morgan, John Sanford, Jonathan
                                                              Lipke, Marc Levine, Adrian Santiago, Keith
   Jane Fisher-Byrialsen, Esq. & David Fisher,                 Penney, Nicholas Konkowski, Jordan
   Esq.                                                       Bisrany, and
   FISHER & BYRIALSEN, PLLC                                    George Luti
   99 Park Ave., 26th Floor                                 100 Church Street, 4th Floor
   New York, NY 10016                                       New York, New York 10007
   E-mail:janet@,ib.law.org
          da · d(@fblaw.org

    Steven Wasserman, Esq.
   LEGAL AID SOCIETY
   199 Water Street
   New York, NY 10038
   E-mail: as nnan@
   1 gnl-nid om

   By:     �O�-L._
         Luna Droubi, Esq.
                                                     By:
                                                                  --=---S<:=
                                                             eter W. Brocker, Esq.
         Partner                                            Assistant Corporation Counsel


                                                       SO  ORDERED:
                                                       SO ORDERED:
                                                       s/ MKB 3/4/2020
                                                       ______________________
                                                       MARGO    K. BRODIE
                                                        HON. MARGO   K. BRODIE
                                                       United States District
                                                        UNITED STATES         JudgeJUDGE
                                                                         DISTRICT

                                                       Dated:    ------. 2020
